Citation Nr: 1640131	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO. 14-02 170  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thyroid disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.
7.  Whether there was clear and unmistakable error (CUE) in an August 2011 rating decision that denied service connection for sleep apnea.

8.  Entitlement to a compensable rating for bilateral hearing loss.

9.  Entitlement to service connection for bruxism.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 2003 to May 2004, from May 2007 to October 2007, and from October 2007 to November 2008.  He also served in the National Guard with a period of active duty for training (ACDUTRA) from May 1995 to July 1995.  The Veteran served in Iraq and Kuwait.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his January 2014 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing at the RO.  However, he subsequently cancelled that hearing request in an April 2014 statement.

The issues of entitlement to service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a thyroid disability, and for sleep apnea and the issue of a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2011 rating decision, the RO denied the claims for service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a thyroid disability and for sleep apnea.  The Veteran disagreed with the decision, but after a statement of the case was issued the Veteran failed to perfect an appeal with respect to any of these issues.  

2.  Evidence received since the August 2011 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a thyroid disability and for sleep apnea.

3.  The Veteran alleges that there is CUE in the August 2011 rating decision because sleep apnea warrants presumptive service connection based on his service in Southwest Asia.

4.  Bruxism has not caused a dental disability.


CONCLUSIONS OF LAW

1.  The August 2011 rating decision, which denied claims for service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a thyroid disability, and sleep apnea, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the August 2011 RO denial, and the Veteran's claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received since the August 2011 RO denial, and the Veteran's claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
4.  New and material evidence has been received since the August 2011 RO denial, and the Veteran's claim for service connection for a right ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received since the August 2011 RO denial, and the Veteran's claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  New and material evidence has been received since the August 2011 RO denial, and the Veteran's claim for service connection for a thyroid disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  New and material evidence has been received since the August 2011 RO denial, and the Veteran's claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  The August 2011 rating decision that denied entitlement to service connection for sleep apnea did not contain CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

9.  The criteria for entitlement to service connection for bruxism have not been met. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the petitions to reopen the claims of service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a thyroid disability and for sleep apnea, the duty to notify and assist applies to these issues on appeal. However, as the benefits sought are being granted (the claims are being reopened), no discussion of VA's duty to notify or assist is necessary with respect to these claims.

Regarding the Veteran's allegation of CUE in the August 2011 RO rating decision, the Court has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a discussion of the impact of the VCAA in this matter is not necessary.

Regarding the issue of service connection for bruxism, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in April 2013.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable rating decision in October 2013.

The duty to assist the Veteran also has been satisfied in this case.  The service treatment records, private treatment records, VA treatment records and VA examination reports are all in the claims file.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claims.

New and Material Evidence Claims

The Veteran is seeking service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a thyroid disability and for sleep apnea.   As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Section 3.156(a) creates a low threshold for reopening previously denied claims. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" is one which enables rather than precludes reopening, and one which contemplates "the likely entitlement to a nexus medical examination if the claim is reopened."  Id. at 121.

The Veteran's initial claims seeking service connection for bilateral knee disabilities, bilateral ankle disabilities, a thyroid disability, and sleep apnea were denied by the RO in August 2011.  The Veteran disagreed with that decision and a statement of the case was issued in October 2012.  The Veteran subsequently filed a supplemental claim which did not meet the requirements of a substantive appeal as it does not set out specific argument relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination being appealed.  See 38 C.F.R. § 20.202 (2015).  Instead, the form clearly requests that a claim (as opposed to an appeal) be started.  The Veteran did submit a VA Form 9 in January 2013; however, that form was not timely to perfect the appeal.  See 38 C.F.R. § 20.302.  As such, the August 2011 rating decision is final.   

Right and Left Knee Disabilities

The RO denied the claims because although the Veteran complained of bilateral knee pain during service, post-service evidence did not show a disability of either knee.  

Since that denial, private surgical records dated in February 2012 show that the Veteran has bilateral medial compartment chondromalacia and possible medial meniscus tears of the knees.  This evidence is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claims for service connection for a right knee disability and for a left knee disability are reopened.  

Right and Left Ankle Disabilities

The RO denied the claims because although the Veteran complained of bilateral ankle pain during service, post service evidence did not show a disability of either ankle.  

Since that denial, the Veteran has reported ongoing pain and discomfort in both of his ankles since service.  VA treatment records document complaints of "[a]rthritic" ankle symptoms.  This evidence is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claims for service connection for a right ankle disability and for a left ankle disability are reopened.  

Thyroid Disability

At the time of August 2011 rating decision, post-service medical evidence showed that the Veteran was diagnosed as having hypothyroidism; however, the service treatment records did not reflect any treatment or complaints relating to the thyroid.  The RO denied the claim on the basis that a thyroid condition was neither incurred in or caused by service, to include on a presumptive basis.

Since that denial, the Veteran reported that symptoms of hypothyroidism were manifested during active service.  This evidence is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim for service connection for thyroid disability is reopened.  
   
Sleep Apnea

The Veteran's claim seeking service connection for sleep apnea was denied by the RO because although the Veteran was diagnosed as having sleep apnea in October 2010, the evidence did not show that sleep apnea was either incurred in or caused by service.

The evidence received since RO's denial includes statements from the Veteran that his sleep problems began during active service and have continued since his service discharge.  This evidence is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim for service connection for sleep apnea is reopened.  

CUE Claim

The Veteran alleges that there was CUE in an August 2011 rating decision which denied his claim for entitlement to service connection for sleep apnea.  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. at 313-14; See also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...  If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo, 6 Vet. App. at 43-44. 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity. Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25   (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim".  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998). Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable. Id. at 234. 

The laws and regulations in effect at the time of the August 2011 rating decision are essentially the same as those in effect at present. 

Service connection could be granted on a direct basis for a disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In addition, service connection could be established for a Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than specified dates.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

In cases where a veteran applied for service connection under 38 C.F.R. § 3.317  but is found to have a disability attributable to a known diagnosis, further consideration under other service connection provisions is warranted but service connection under 38 C.F.R. §  3.317 cannot be established. 

In this case, the Veteran's DD 214 shows that he served in the Southwest Asia Theater of Operations during the requisite period of time.  Therefore, he is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317.

In November 2010, the Veteran filed a claim for sleep apnea.  Private treatment records dated in October 2010 showed that the Veteran was diagnosed as having sleep apnea.  The service treatment records did not reveal any complaints, treatment or diagnosis of sleep apnea.  Accordingly, service connection was denied by the RO in a rating decision dated August 9, 2011. 

As to the Veteran's allegations of CUE, in an April 2013 statement he asserted that his sleep apnea was a condition which warranted presumptive service connection based on his service in Southwest Asia.  Essentially, the Veteran argues that VA incorrectly applied statutes and regulations pertaining to Southwest Asia service when denying his claim for service connection for sleep apnea in August 2011.  

After carefully reviewing the record before VA in August 2011, the Board finds that there was a tenable basis for the RO's denial of service connection for sleep apnea based on the facts presented and the applicable law extant at that time.

In reaching this determination, the Board initially finds that the statutory and regulatory provisions at the time of the August 2011 rating decision were correctly applied.  Again, at that time the law and regulations concerning service connection were essentially the same as they are now. 

The record in August 2011 included evidence that the Veteran's sleep symptoms were attributed to a known diagnosis, sleep apnea.  As the symptoms were due to a known diagnosis, service-connection was not warranted under 38 C.F.R. § 3.317, which contemplates situations where there is no established diagnosis or the diagnosis is that of a medically unexplained chronic multisymptom illness - neither of which applied in this case.  Additional discussion of the relationship between sleep apnea and service or the legitimacy of the diagnosis of sleep apnea at the time of the August 2011 decision is not necessary as such is not adequate to raise a valid argument of CUE as it amounts to a disagreement with how the facts were weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Given the above, the Board finds that the August 2011 rating decision did not contain CUE in regard to the decision to deny service connection for sleep apnea.  

Service Connection Claim

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014).

The Veteran contends that service connection is warranted for bruxism.

To establish service connection, the Veteran must show that a current disability is causally related to an event or injury in service.  Bruxism, the grinding of the teeth, is not a dental disability for which service connection can be granted.  Service   connection for bruxism is only warranted when it causes a dental disability, such as tempomandibular joint disorder or a bone infection that results in tooth loss.

The Veteran has not identified a dental disability caused by grinding his teeth, nor is such shown by the evidence of record.  Of note, at his September 2012 and April 2015 VA Gulf War General Medical examinations, the Veteran did not report having any dental or oral conditions.  

The preponderance of the evidence is against the claim for service connection for bruxism; there is no doubt to be resolved; and service connection is not warranted.














      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

 New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened.

 New and material evidence having been received, the claim of entitlement to service connection for a thyroid disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.

The August 2011 rating decision denying entitlement to service connection for sleep apnea did not contain CUE.

 Service connection for bruxism is denied.


REMAND

The Board finds that the claim for a compensable rating for bilateral hearing loss as well as the reopened claims of entitlement to service connection for right and left knee disabilities, right and left ankle disabilities, a thyroid disability and sleep apnea, warrant further development.


Compensable Rating for Bilateral Hearing Loss

The evidence shows that the Veteran failed to report for a VA audiological examination in March 2013 in conjunction with his claim for a compensable rating for bilateral hearing loss.  However, the notification letter advising the Veteran of the examination is not of record.  Furthermore, in an April 2014 statement, the Veteran reported that he now wears hearing aids due to his hearing problems.  

In light of the above, the Board finds that a VA audiological examination should be scheduled to determine the current nature and severity of the Veteran's bilateral hearing loss disability.   

Right and Left Knee Disabilities

The Veteran contends that his current right and left ankle disabilities were incurred during service. 

The service treatment records show that the Veteran was seen with complaints of bilateral knee pain.  On VA examination in September 2012, the Veteran provided an impression of pain of the knee with undetermined etiology.  However, private surgical records dated in February 2012 show that the Veteran has bilateral medial compartment chondromalacia and possible medial meniscus tears of the knees.

The Board finds that further VA examination is warranted to determine the nature and etiology of the Veteran's diagnosed right and left knee disabilities.

Right and Left Ankle Disabilities

The Veteran contends that he has a bilateral ankle disability was incurred during active duty service.  

The service treatment records show that the Veteran was seen with complaints of bilateral ankle pain.   On VA examination in September 2012, the Veteran was diagnosed as having pain of undetermined etiology of both ankles, but the examiner did not provide an opinion.  Therefore, the Board finds that further VA examination is warranted.

The requested examination should also take into account the Gulf War protocols set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Thyroid Disability

The Veteran contends that his current thyroid disability, diagnosed as hypothyroidism, had its onset in service.

On VA examination in September 2012, the examiner opined that the Veteran's thyroid condition was less likely than not incurred in or caused by claimed in-service injury, event or illness.  In providing a rationale, the examiner noted that "the Veteran's reported weakness, muscle aches, numbness and tingling in the hands and feet, problems sleeping and concentrating are all nonspecific symptoms that may be associated with thyroid conditions or other conditions."  The Board finds that this opinion is inadequate as the examiner does not explain what the other conditions could be for this Veteran as the examiner clearly indicated that the reported symptoms could also be associated with his hypothyroidism.  Therefore, the Board finds that further VA examination is warranted.  

Sleep Apnea

The Veteran contends that he initially experienced problems with his sleep during active duty service. 

 Private treatment records dated in October 2010 provide a diagnosis of sleep apnea.  On VA examination in September 2012, the examiner also provided a diagnosis of sleep apnea but did not provide an etiology statement.  

In light of the above, the Veteran should be provided a VA examination to address the etiology of his sleep apnea.

All Claims

On remand, any outstanding, relevant treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims being remanded.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Schedule the Veteran for a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss disability.  The claims file must be made available to and reviewed by the VA examiner in connection with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

3.  Schedule the Veteran for a VA examination of his claimed right and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should diagnose and describe all right and left knee disabilities present.

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed right and/or left knee disability had its clinical onset during a period of active service or is related to any in-service event, disease, or injury.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  Schedule the Veteran for a VA examination for the Veteran's claimed right and left ankle disabilities.  The claims folder should be made available to and reviewed by the examiner. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The VA examiner should expressly address the following:

i) Diagnose all current right and/or left ankle disabilities.

 ii) State whether it is at least as likely as not that any diagnosed right and/or left ankle disability had its onset in, or is otherwise related to, any period of active service. 

iii) State whether it is at least as likely as not that the Veteran has a qualifying chronic disability of the right and/or left ankle that resulted from an undiagnosed illness or a medically unexplained chronic multisymptom illness, as contemplated by 38 U.S.C.A. § 1117(a)(2)(A), (B) and 38 C.F.R. § 3.317(a)(2)(i). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

5.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of any thyroid disability.  The claims folder should be made available to and reviewed by the examiner

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should diagnose and describe any current thyroid disability to be present.

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed thyroid disability had its clinical onset during a period of active service or is related to any in-service event, disease, or injury.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

6.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his sleep apnea.  The claims file must be provided to the examiner for review in connection with the examination. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should provide an opinion as to whether it is at least as likely as not that the currently diagnosed sleep apnea had its clinical onset during a period of active service or is related to any in-service event, disease, or injury.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, particularly since the issuance of the January 2014 statement of the case.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


